Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-16 are currently pending.  Claims 1, 2, and 6-12 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 3-5 and 13-16 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-12) in the reply filed on 4/16/21 is acknowledged.  In response to applicants' election, Group II (claims 13 and 15) and Group III (claims 14 and 16) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants have elected Group I with traverse.  
The traversal is on the ground(s) that Cebrian (US 2011/0305735; previously cited to break unity) does not teach the peptides as recited in the newly amended claims.  This traversal is not found to be persuasive because there are three inventions, one drawn to a genus of peptides, one drawn to a method of reducing oxidative stress, and one drawn to a method for brightening the skin.  Group I is drawn to a different statutory category of invention (a composition of matter) than Groups II and III, which are drawn to methods.  While related by the claimed genus of peptides, the three inventions are not so closely related as to depend absolutely upon one another and are therefore patentably distinct.  

In the reply, applicants elected the following species: 
Peptide structure: Ac-Asp-Tyr-Lys-Val-NH2 (SEQ ID NO: 1)
In the reply, applicants have stated that claims 1, 2, and 6-16 read on the elected species.  Thus claims 1, 2, and 6-12 (the elected claims) will be examined further on the merits of the claims.  
The initial search of the prior art indicates that applicants' elected species (i.e., SEQ ID NO: 1, described above) appears to be free of the prior art.  Thus, examination has been extended to a single additional species per MPEP § 803.02.  The examiner has moved on to the broad genus of peptides recited in claim 1.  Although multiple prior art references are cited herein below, this should not be taken as an indication that all prior art references that read on the broad genus of peptides recited in claim 1 have been cited in this Office Action.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Claim Objections
Claim 1 is objected to because of the following informalities: under the definitions for variable AA4, the term "Lie" should be "Ile" to properly signify the amino acid abbreviation for isoleucine.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, and 6-12 are indefinite in the recitations "R1-" and "-R2" in formula (I) of claim 1.  Specifically, formula (I) does not specify how or precisely where "R1-" and "-R2" are attached to the claimed peptide.  Because the precise chemical structure(s)/connectivity of "R1-" and "-R2" are not specified in the claim, the attachment point(s) for "R1-" and "-R2" are open to interpretation and are subjective.  For instance, when "R1-" = H, do applicants intend that the H- must replace the entire alpha-amino group?  Or could the "R1" H- refer to one of the hydrogens on the N-terminal alpha-amino group?  Likewise, when "-R2" = H, do applicants intend that the H- must replace the entire C-terminal carboxyl group?  Or could the "-R2" H- refer to the hydrogen on the C-terminal carboxyl group?  In other words, when "R1-" = H, the claim can be interpreted to allow for a normal (unmodified) N-terminus having a standard alpha-amino group.  Likewise, when "-R2" = H, the claim can be interpreted to allow for a normal (unmodified) C-terminus having a standard carboxyl group.  
Further confounding the interpretation of this feature is the fact that the claim recites "derivatives".  Thus, an alternative interpretation is that "R1-" and "-R2" need not even be attached to the alpha carbon at all, but could be attached to the respective N- or 1" = H could reasonably be interpreted to be met by the hydrogen in the aspartic acid side chain (COOH).  
For the purposes of this Office Action, "R1-" and "-R2" will be interpreted to be met by any of the scenarios mentioned above.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  

Claims 1, 2, 7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG I (WO 2017/096076; Priority to Dec. 2, 2015).
Wang I discloses the peptide HYKL (SEQ ID NO: 16) ([013], [031]; claim 7).  This peptide reads on claim 1 when m and n = 0; AA1 = His; AA2 = Tyr; AA3 = Lys; AA4 = Leu; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Wang I teaches either the use of both the D and L forms of amino acids ([032]).  Wang I teaches the use of pharmaceutically acceptable excipients, solvents, diluents, etc., which reads on a cosmetic composition ([045]).  

Claims 1, 2, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG II (US 2012/0219505; Pub. Aug. 30, 2012).
Wang II discloses the peptide HYKL (SEQ ID NO: 24) ([0011]).  This peptide reads on claim 1 when m and n = 0; AA1 = His; AA2 = Tyr; AA3 = Lys; AA4 = Leu; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Wang II teaches the use of and L-amino acids ([0093]).  Wang II teaches the use of pharmaceutically acceptable excipients, solvents, diluents, etc., which reads on a cosmetic composition ([0053]).  

Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOWERS (US 2012/0135918; Pub. May 31, 2012).
Bowers discloses the peptide HWWK (SEQ ID NO: 67) (p. 57; [0021]; Table 8).  This peptide reads on claim 1 when m and n = 0; AA1 = His; AA2 = Trp; AA3 = Trp; AA4 = Lys; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Bowers teaches the use of pharmaceutically acceptable carriers or vehicles, such as saline, which reads on a cosmetic composition ([0195]).  Bowers teaches acetylation of the N-terminal amine and amidation of the C-terminal .  

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEHREL (US 2014/0044796; Pub. Feb. 13, 2014).
Kehrel discloses the peptide HWRR (SEQ ID NO: 9) ([0042]-[0043]; claims 1-2).  This peptide reads on claim 1 when m and n = 0; AA1 = His; AA2 = Trp; AA3 = Arg; AA4 = Arg; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Kehrel teaches the use of the peptides in solvents and in pharmaceutical compositions, which reads on a cosmetic composition ([0210]; claim 10).  

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALLIN (Ballin, J. D., et al. Biochem. (2010), 49(9); 2018-2030).
Ballin discloses the peptide HWKK-NH2 (abstract; Experimental Procedures).  This peptide reads on claim 1 when m and n = 0; AA1 = His; AA2 = Trp; AA3 = Lys; AA4 = Lys; R1 = H, and R2 = H or -NH2 (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Ballin teaches the peptides in buffers, which reads on a cosmetic composition (Experimental Procedures).  

Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LU (US 2009/0149339; Pub. Jun. 11, 2009).
Lu discloses the peptide EYYV (SEQ ID NO: 268) (Table 2; [0388]).  This peptide reads on claim 1 when m and n = 0; AA1 = Glu; AA2 = Tyr; AA3 = Tyr; AA4 = Val; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and 2").  Lu teaches the use of and L- and D- amino acids ([0066]-[0067]).  Lu teaches acetylation of the N-terminal amine and amidation of the C-terminal carboxyl group ([0066]).  Lu teaches the use of the peptides in, inter alia, gels, ointments, creams, suspensions, etc., which read on a cosmetic composition ([0404], [0476]-[0477]).  Lu teaches concentrations of 5-100 µg/ml, which overlaps the claimed concentration (note that 100 µg/ml = 0.01%) ([0141], [0147]).  

Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HONDA (US 2008/0071706; Pub. Mar. 20, 2008).
Honda discloses the peptide HFFR (SEQ ID NO: 59) ([0171]; Fig. 14).  This peptide reads on claim 1 when m and n = 0; AA1 = His; AA2 = Phe; AA3 = Phe; AA4 = Arg; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Honda teaches the use of and L- and D- amino acids ([0095]).  Honda teaches acetylation ([0095], [0139]-[0140]).  Honda teaches the use of the peptides in solvents (e.g., liquid phase synthesis), which reads on a cosmetic composition ([0117]).  

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEINEGÅRD (WO 2004/099784; Pub. Nov. 18, 2004).
Heinegård discloses the peptides HWWI (SEQ ID E) and HWWL (SEQ ID F) (p. 39, lines 8-29; Appendix A).  These peptides read on claim 1 when m and n = 0; AA1 = His; AA2 = Trp; AA3 = Trp; AA4 = Ile or Leu; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Heinegård teaches compositions including pharmaceutically acceptable carriers, diluents, or excipients, which reads on a cosmetic composition (p. 39, line 31 to p. 41, line 2; claim 146).  

Claims 1, 2, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANUMA (US 2006/0217891; Pub. Sep. 28, 2006).
Tanuma discloses the peptides HYFR (SEQ ID NO: 64; Table 4) and DWFR (SEQ ID NO: 108; Table 4).  These peptides read on claim 1 when m and n = 0; AA1 = His; AA2 = Tyr; AA3 = Phe; AA4 = Arg; R1 = H, and R2 = H, or when m and n = 0; AA1 = Asp; AA2 = Trp; AA3 = Phe; AA4 = Arg; R1 = H, and R2 = H (see the indefiniteness rejection above regarding the interpretation of "R1" and "R2").  Tanuma teaches the use of and L- and D- amino acids ([0163]).  Tanuma teaches compositions in physiologically acceptable liquid, which reads on a cosmetic composition (Examples).  Tanuma teaches concentrations from 0.01-100 µg/ml, which overlaps the claimed concentration (note that 100 µg/ml = 0.01%) (Examples).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over any of WANG I, WANG II, BOWERS, KEHREL, BALLIN, LU, HONDA, HEINEGÅRD, and/or TANUMA in view of THERMO (Technical Information bulletin from Thermo Electron Corp. 2004; 2 pgs.).  
Regarding the "R1-" and "-R2" groups recited in claims 1, 6, and 7 the teachings of any and all of Wang I, Wang II, Bowers, Kehrel, Ballin, Lu, Honda, Heinegård, and/or Tanuma are presented supra, and are incorporated herein.  Many of these references teach common modifications to peptide termini, such as N-terminal acetylation and C-terminal amidation.  Thus, the rejections presented above are proper.  However, in the interest of compact prosecution a technical information bulletin from Thermo Electron Corp. (Thermo) is cited to further show the obviousness of such modifications to peptide termini.  
As anyone of ordinary skill in the art understands, modifications to peptide termini are commonly made with the expectation of improving peptides in a number of ways.  This fact is evidenced by the Thermo, which discusses the conventionality of N- and C-terminal modification for the purpose of, inter alia, improving permeability to cells, stability toward enzymatic degradation and synthetase activities, and optimization of peptide substrates (1st page).  Specifically, Thermo teaches that peptides carry free amino and carboxy termini, being electrically charged in general.  N-terminal acetylation and C-st page).  Thus, such modifications increase lipophilicity and therefore better permeation through membranes (due to the loss of a positive charge at the amino terminus and the loss of a negative charge at the carboxy terminus).  Thermo teaches that N-terminal acetylation and C-terminal amidation improve stability toward digestion by peptidases (e.g., due to inhibition of amino peptidases that require a free N-terminal amino group), and the potential to optimize peptide substrates (1st page).  Thus, one of skill in the art would expect an improvement in lipophilicity (membrane permeability) and stability by modifying bioactive peptides with N-terminal acetylation and C-terminal amidation.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used common peptide capping modifications (e.g., N-terminal acetylation and C-terminal amidation) in the bioactive peptides of the prior art to provide improved peptides having greater lipophilicity (membrane permeability) and stability.  
Further, regarding the amount of the peptide recited in claim 12, the amount of an active agent is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicants are advised that recitation of amounts, without more, is generally insufficient to patentably distinguish over the prior art.  Absent a showing of criticality for the recited amount, this limitation is considered to be met by 

Conclusion
Claims 1, 2, and 6-12 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658